                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


MARK ANTHONY ADELL,

                       Plaintiff,

               v.                                             Case No. 19-C-578

WISCONSIN DEPARTMENT
OF CORRECTIONS,

                       Defendant.


        ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION


       Plaintiff Mark Anthony Adell moves for reconsideration of the court’s previous order

granting Defendant’s motion for judgment on the pleadings and dismissing this case. Dkt. No. 30.

Plaintiff purports to bring his motion under Fed. R. Civ. P. 7, 15, and 54(b). Rule 7 discusses the

form motions must take, but it does not provide substantive grounds for Plaintiff’s motion.

Rule 15 discusses amended and supplemental pleadings. Plaintiff’s motion is neither. To the

extent Plaintiff again seeks to amend his pleading, his request is denied for the same reasons

discussed in the previous order. Dkt. No. 28 at 5–6. Rule 54(b) involves orders in which not all

claims for relief are adjudicated. That is not the situation here. The court’s previous order granted

judgment on the pleadings for the only defendant and dismissed this case. No claims have yet to

be adjudicated. Nevertheless, the court will consider Plaintiff’s motion as one asking the court to

reconsider its previous decision.

       Motions for reconsideration serve a limited function. They are necessary to correct

manifest errors of law or fact or to present newly discovered evidence. Caisse Nationale de Credit

v. CBI Industries, 90 F.3d 1264, 1269 (7th Cir. 1996). They are not a vehicle for losing parties to
reargue issues decided against them. Id. at 1270. A “manifest error of law” “is not demonstrated

by the disappointment of the losing party. It is the ‘wholesale disregard, misapplication, or failure

to recognize controlling precedent.’” Oto v. Metropolitan Life Ins. Co., 224 F.2d 601, 606 (7th

Cir. 2000) (quoting Sedrak v. Callahan, 987 F. Supp. 1063, 1069 (N.D. Ill. 1997)).

       Plaintiff baldly asserts that the court “made many plain errors” but fails to specify what

those errors were. Dkt. No. 30 at 1. He reiterates allegations of his complaint and alludes to

“a wealth of proof” of his medical conditions “that meet the requirements under the legal

standards at issue.” Id. at 2. But he does not provide any of that alleged information. Id.

Moreover, proof of his conditions was not necessary to defeat Defendant’s motion. Plaintiff

needed to present facts showing that Defendant discriminated against him or denied him access

to a program or activity available to other, non-disabled prisoners. He failed to present those

facts, and what he did allege otherwise failed to state a claim. Because Plaintiff does not identify

a manifest error of law or fact or present newly discovered evidence meriting a different result,

the court will deny his motion for reconsideration.

       IT IS THEREFORE ORDERED that Plaintiff’s motion for reconsideration, Dkt.

No. 30, is DENIED.

       Dated at Green Bay, Wisconsin this 22nd day of January, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court




                                                 2
